DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone/email interview with Carlo Ocampo on 05/19/22.

Claim 12 has been amended as follows: 

12.	(Currently Amended) A driving method of a display device, the method comprising:
outputting a first data signal and a second data signal to display one image in a division manner on each of a first display panel and a second display panel during a frame, the one image including a first image portion and a second image portion and the second data signal corresponding to the second image portion;
converting, during intermediate processing of the image, the first data signal into first data voltages that correspond to the first image portion during the frame and converting the second data signal into second data voltages that correspond to an orientation of the second image that is inverted with respect to an orientation of the first image portion during the frame and outputting the first data voltages and the second data voltages to the first display panel and the second display panel, respectively during the frame; and
outputting, for a display of the image after the intermediate processing, a scan signal to each of the first display panel and the second display panel so that the first data voltages and the second data voltages are separately applied to each of the first display panel and the second display panel during the frame,
wherein the outputting of the first data voltages and the second data voltages during the frame is provided so that the first data signal is latched in a first direction during the frame and then converted into the first data voltages to be output to the first display panel during the frame, and the second data signal is latched in a second direction opposite to the first direction during the frame and then converted to the second data voltages to be output to the second display panel during the frame such that the orientation of the second image portion that is displayed on the second display panel during the frame is not inverted with respect to the orientation of the first image portion that is displayed on the first display panel during the frame.

Reasons for Allowance
Claims 1-3, 5, 7, 8 and 10-14 are allowed.  The following is the Office's statement of reasons for allowance:
As to claims 1 and 8, the prior art of record fails to teach or suggest a display device having the claimed structure and more specifically, the limitations relating to a first and second scan direction control line which forms a U-shape and the application of the first and second scan direction change signals.
Moreover, as to claim 12, the prior art of record fails to teach or suggest a driving method which comprises converting, during intermediate processing of the image, the first data signal into first data voltages that correspond to the first image portion during the frame and converting the second data signal into second data voltages that correspond to an orientation of the second image that is inverted with respect to an orientation of the first image portion during the frame and outputting the first data voltages and the second data voltages to the first display panel and the second display panel, respectively during the frame; and outputting, for a display of the image after the intermediate processing, a scan signal to each of the first display panel and the second display panel so that the first data voltages and the second data voltages are separately applied to each of the first display panel and the second display panel during the frame, wherein the outputting of the first data voltages and the second data voltages during the frame is provided so that the first data signal is latched in a first direction during the frame and then converted into the first data voltages to be output to the first display panel during the frame, and the second data signal is latched in a second direction opposite to the first direction during the frame and then converted to the second data voltages to be output to the second display panel during the frame such that the orientation of the second image portion that is displayed on the second display panel during the frame is not inverted with respect to the orientation of the first image portion that is displayed on the first display panel during the frame.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-3, 5, 7, 8 and 10-14 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2007/0035500 to Takeo discloses data latch circuits which can operate in different directions [0025], but does not disclose the display device or method in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693